DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 18 February 2021, have been entered in full.  Claims 11-16 are amended. Claims 1-20 are under examination. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 18 February 2021) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits.
Withdrawn Objections And/Or Rejections
The rejection to 1-10, 13-18 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, as set forth at pages 4-6 of the previous Office Action (02 October 2020), is withdrawn, IN PART. Please see the maintained rejection below. 
The claim objection, as set forth at pages 6-7 of the previous Office Action (02 October 2020), is withdrawn in view of the Applicant’s argument that claim 11 differs from claim 1 in that it is phrased as a single step (18 February 2021).
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 11, 12, 19 and 20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
The basis for this rejection is set forth at pages 4-7 of the previous Office Action (02 October 2020).
Applicant presents analysis based on the steps listed in the Office Action, the Office’s August 2012 update entitled “Evaluating Subject Matter Eligibility Under 35 USC §101”, MPEP §2106, and the Subject Matter Eligibility Examples developed by the Office. Applicant argues that the Office has disregarded the additional steps in the claims and the detailed claim language pertaining to the novel and inventive antibodies used to carry out the claimed method. Applicant argues that the use of particular anti-erythroferrone (ERFE) antibodies (ones not known in the prior art) limits the application of the law of nature. Applicant draws the Office’s attention to Example 29 of the Subject Matter Eligibility Examples: Life Sciences which is directed to “Diagnosing and Treating Julitis.”
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.
	Applicant submits Example 29 of the Subject Matter Eligibility Examples: Life Sciences which is directed to “Diagnosing and Treating Julitis.” 
 Claim 4 of Example 29 recites: “A method of diagnosing julitis in a patient, said method comprising (a) obtaining a plasma sample from a human patient; (b) detecting whether JUL-1 is present in the plasma sample by contacting the plasma sample with antibody mAb-D33 and detecting binding between JUL-1 and antibody mAb-D33; and 
In the instant case, independent claim 1 and independent claim 11 recite the limitation, “assessing”.  “Assessing” is a mental step. However, independent claim 1 also recites “contacting the sample with a first antibody.”  “Contacting” is not a mental step; it is an active step. Claims 11, 12, 19, and 20 recite limitations such as “assessing,” “detecting,” and “using.”   All of those words can be considered mental steps, like observing.  No active steps (such as contacting) are required in claims 11, 12, 19, and 20.   
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
	 
Claim objection	
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter 
	Claims 1-10 are allowed.	


	
					Conclusion

				Claims 11, 12, 19 and 20 are rejected.

				Claims 13-18 are objected to.
			
s 1-10 are allowed. 
	
	
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit1647   
4/14/2021